                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    MAURICIO REYES HERNANDEZ, AR7908,                      Case No. 17-cv-06769-CRB (PR)
                                   9                   Petitioner,                             ORDER DENYING PETITION
                                                                                               FOR A WRIT OF HABEAS
                                  10            v.                                             CORPUS AND DENYING
                                                                                               CERTIFICATE OF
                                  11    ROSEMARY NDOH, Warden,                                 APPEALABILITY
                                  12                   Respondent.
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at Avenal State Prison, seeks a writ of habeas

                                  14   corpus under 28 U.S.C. § 2254 invalidating a criminal judgment from Santa Clara County

                                  15   Superior Court on the ground that the trial court improperly excluded impeachment evidence that

                                  16   the complaining witness/victim had stolen and unlawfully used his son’s social security

                                  17   information. For the reasons that follow, the petition will be denied.

                                  18                                           BACKGROUND
                                  19   A.     Statement of the Case

                                  20          On October 28, 2013, the superior court sentenced petitioner to 31 years in state prison

                                  21   after a jury convicted him of four counts of forcible rape of his girlfriend, one count of inflicting

                                  22   corporal injury on a cohabitant and one count of making criminal threats. The jury also found that

                                  23   petitioner personally inflicted great bodily injury on his girlfriend when he committed one of the

                                  24   rapes and when he inflicted corporal injury on her.

                                  25          On April 25, 2016, the California Court of Appeal affirmed the judgment of the superior

                                  26   court and, on July 13, 2016, the California Supreme Court denied review. Petitioner also sought

                                  27   habeas relief from the state courts until the California Supreme Court denied his final habeas

                                  28   petition on November 21, 2017. He then filed the instant action for federal habeas relief.
                                   1           On February 13, 2018, the court found that the two claims in the petition – (1) ineffective

                                   2   assistance of trial counsel for failing to investigate material witnesses and evidence, and (2)

                                   3   improper exclusion of impeachment evidence – appeared cognizable under § 2254 and ordered

                                   4   respondent to show cause why a writ of habeas corpus should not be granted. Respondent instead

                                   5   moved to dismiss the petition for failure to exhaust state judicial remedies as to claim (1).

                                   6           On July 30, 2018, the court granted respondent’s motion to dismiss because petitioner only

                                   7   properly exhausted claim (2) and, under the law of the circuit, gave petitioner the option of either

                                   8   withdrawing his unexhausted claim and proceeding only on his exhausted claim, or of dismissing

                                   9   the entire mixed petition and returning to federal court with a new petition once all claims are

                                  10   exhausted. Petitioner elected to delete the unexhausted claim.

                                  11           On September 7, 2018, the court ordered respondent to show cause why a writ of habeas

                                  12   corpus should not be granted on petitioner’s exhausted claim of improper exclusion of
Northern District of California
 United States District Court




                                  13   impeachment evidence. Respondent filed an answer to the order to show cause, but petitioner did

                                  14   not file a traverse.

                                  15   B.      Statement of the Facts

                                  16           The California Court of Appeal summarized the facts of the case as follows:
                                                     Prosecution Case
                                  17                          Blanca Doe, the victim in this case, started dating defendant
                                                     in the summer of 2010. They were both divorced and had children
                                  18                 from prior marriages. In November or December 2010, defendant
                                                     moved into Blanca’s four-bedroom apartment. Defendant paid rent
                                  19                 and had his own bedroom. Blanca and her seven-year-old daughter
                                                     shared a bedroom; Blanca’s 14-year-old son had his own room.
                                  20                 Another couple and their baby rented the fourth bedroom from
                                                     Blanca. Defendant worked as a truck driver and typically spent two
                                  21                 or three nights a week in Blanca’s apartment. Blanca, who was
                                                     undocumented, worked at a gas station convenience store.
                                  22                          At trial, Blanca described five incidents of violence
                                                     involving defendant. Two occurred before defendant moved into
                                  23                 her apartment; three occurred after he moved in. In four of the five
                                                     incidents, defendant raped Blanca. After the fifth incident, Blanca
                                  24                 called the police.
                                                              First Violent Incident
                                  25                          After defendant became Blanca’s boyfriend, they had
                                                     consensual sex on a regular basis. Early in their relationship, Blanca
                                  26                 got pregnant, then had a miscarriage. After that, Blanca insisted that
                                                     defendant wear a condom when they had sex because she did not
                                  27                 want another child. Defendant did not like wearing a condom.
                                                     Blanca testified that defendant wanted to have a child with her and
                                  28                 was unhappy that she did not want another child.
                                                                                         2
                                               Before defendant moved in, Blanca had discovered that
                                   1   defendant had taken nude photos of her without her consent. They
                                       argued about the photos after Blanca saw them on defendant’s cell
                                   2   phone. Blanca asked defendant to leave and threw the phone at him;
                                       the phone landed on the floor and broke. Defendant got upset and
                                   3   grabbed Blanca by the neck. Blanca’s son walked in and defendant
                                       let her go. (The prosecution did not file any criminal charges arising
                                   4   out of this incident.)
                                               First Three Sexual Assaults
                                   5           A few days after defendant grabbed Blanca by the neck, he
                                       had knee surgery. Blanca let him stay in her son’s room while he
                                   6   recuperated. One day, defendant accused Blanca of cheating on
                                       him. He said he wanted to have sex, but she said, “no.” He pushed
                                   7   her onto the bed, tore her clothes off, and penetrated her vagina with
                                       his penis. Blanca testified that even with his knee “bandaged,”
                                   8   defendant was stronger than she was.
                                               Blanca thought about calling the police after defendant
                                   9   sexually assaulted her, but she decided not to because she feared she
                                       might lose her children. Blanca was a victim of domestic violence
                                  10   by her ex-husband, who grabbed her by the neck and choked her in
                                       front of their daughter in 2008. As a result of that incident, Blanca’s
                                  11   ex-husband was convicted of spousal battery (§§ 242, 243, subd. (e))
                                       in January 2009. Protective services got involved and a social
                                  12   worker told Blanca that if she could not provide a safe environment
Northern District of California
 United States District Court




                                       for her children, the children would be taken away from her. The
                                  13   social worker made weekly visits to Blanca’s home for six to eight
                                       months.
                                  14           Blanca had to get up early to go to work and defendant often
                                       got home late. After defendant moved in, Blanca cooked for him,
                                  15   but because of the differences in their schedules, they usually did
                                       not eat together. They also did not sleep together.
                                  16           One night in December 2010, after Blanca and her children
                                       had gone to bed, Defendant came to her room and asked if they
                                  17   could talk. She went to his room and they “argued over the . . .
                                       same old thing.” He wanted to have dinner with her and wanted her
                                  18   to share his bed; she did not want those things. Defendant became
                                       angry. She tried to leave, but defendant pushed her on the bed and
                                  19   said she was going to sleep with him. She said, “no,” told him she
                                       did not want to have sex, and tried to leave again. He threw her on
                                  20   the bed and said, “‘like it or not you’re gonna sleep with me.’” He
                                       tore her clothes off and put his penis in her mouth, knowing she
                                  21   “didn’t like that.” He also put his penis in her vagina. At some
                                       point, he slapped her.
                                  22           On another occasion, defendant came home during the day
                                       and complained that Blanca had not done his laundry. He called her
                                  23   to his room and she agreed to wash his clothes. He closed the door,
                                       said he wanted to be with her, pushed her onto the bed, and forced
                                  24   her to have sex. She told him she did not want to have sex with him.
                                       Defendant penetrated her vagina with his penis.
                                  25           During one of the first three rape incidents, defendant
                                       grabbed Blanca by the neck or her shirt. Blanca testified that on
                                  26   each of those occasions, defendant forced her to have sex and did
                                       not wear a condom. When they had consensual sex, she insisted he
                                  27   wear a condom. After each incident, defendant apologized to
                                       Blanca, asked her forgiveness, and promised to change. She
                                  28   believed him when he said he would change.
                                                                         3
                                               Fourth Sexual Assault on February 25, 2011
                                   1           The final rape incident occurred on February 25, 2011. By
                                       that time, Blanca had told defendant she wanted to end their
                                   2   relationship and had asked him to leave her apartment. That
                                       evening, Blanca went to the local recreation center to exercise.
                                   3   Since she had to get up at 3:00 a.m. to go to work, she arranged for
                                       her children to spend the night with a girlfriend. She also made
                                   4   arrangements for defendant to pick up her son from the recreation
                                       center at 10:00 p.m. and to take her son to her friend’s house. When
                                   5   Blanca left the recreation center, her daughter was already at her
                                       friend’s house.
                                   6           Blanca got home around 9:00 p.m. and took a shower. She
                                       had locked the bathroom door, but while she was showering,
                                   7   defendant unlocked the door with a knife and went into the
                                       bathroom. Blanca asked him to leave and they started arguing.
                                   8   Defendant did not like it when Blanca went to the recreation center.
                                       He yelled at Blanca and accused her of cheating on him. Blanca
                                   9   told him to get out and “let [her] shower in peace.” She said they
                                       could talk after she finished her shower. Defendant left the
                                  10   bathroom. Blanca lingered in the shower to avoid him.
                                               After her shower, Blanca went into her bedroom to change.
                                  11   She locked the door behind her. Defendant unlocked the door and
                                       came in. Defendant told her he did not want to move out of the
                                  12   apartment and they started arguing. He said she probably wanted
Northern District of California
 United States District Court




                                       him to move out because she was seeing someone else. Although
                                  13   she was not seeing anyone else, Blanca angrily said she was seeing
                                       someone and told defendant to leave. Defendant grabbed her by the
                                  14   neck with one hand; he squeezed “very hard” and “put” her on the
                                       bed. They struggled. Blanca was able to loosen his grip and kicked
                                  15   him. Defendant grabbed her by the feet, pulled her across the bed,
                                       and then grabbed her by the throat again. Defendant called Blanca a
                                  16   “whore.” He said he was leaving her and would kill her before he
                                       left. He said he wanted her to be with him. She asked him to leave
                                  17   her alone and “to break up in peace.”
                                               Defendant blocked the door and they continued to struggle
                                  18   inside Blanca’s bedroom. He grabbed her by the neck again. They
                                       were on the bed and he put his body weight on top of her. She was
                                  19   able to loosen his grip a second time. He tried to grab the hand she
                                       was using to defend herself and she scratched him. He punched her
                                  20   on the side of her face, near her mouth. He grabbed her by the
                                       throat a third time, “very, very strong[ly].” Blanca thought she was
                                  21   losing consciousness and was afraid she was going to die. She was
                                       having trouble breathing and saw darkness. Defendant kept one
                                  22   hand on her throat. Meanwhile, he unzipped his pants and put his
                                       penis in her vagina. He kept choking her as he penetrated her.
                                  23           Defendant stopped raping Blanca when the telephone rang,
                                       but he did not let Blanca answer the phone or let her go. Blanca
                                  24   assumed it was her son calling; moments later, her son called
                                       defendant on his cell phone. Defendant answered his cell phone and
                                  25   let Blanca go. After he spoke to Blanca’s son, Defendant
                                       apologized to Blanca, asked her forgiveness, and promised to
                                  26   change. He then left to pick up Blanca’s son.
                                               911 Call and Police Investigation
                                  27           Blanca called 911 right after defendant left. She reported
                                       that her boyfriend had grabbed her by the neck and choked her, and
                                  28   she asked the dispatcher to send the police to her home. She did not
                                                                        4
                                       report that she had been raped.
                                   1            The jury heard the 911 recording. Since Blanca spoke
                                       Spanish, the dispatcher had to get a translator on the line. The 911
                                   2   call is somewhat chaotic. While Blanca was on the phone with the
                                       911 dispatcher, defendant returned briefly, stating that he could not
                                   3   find her son. Blanca sent him back to the recreation center.
                                                Police Officer Ray Ramos arrived five minutes after Blanca
                                   4   called 911. Officer Ramos speaks Spanish and was able to
                                       communicate directly with Blanca. Officer Ramos wore a body
                                   5   camera and recorded what Blanca told him about the assault. The
                                       jury heard the recording and read an English-language translation of
                                   6   what was said.
                                                When Officer Ramos arrived, Blanca was in her living room.
                                   7   She was crying, nervous, and looked scared. Officer Ramos
                                       observed visible injuries on Blanca: (1) she had red marks on her
                                   8   face and neck, (2) her face, neck, and throat were swollen; and
                                       (3) she had a cut on the inside of her lip. Her voice was raspy and
                                   9   she was coughing. Blanca complained of pain in her neck and on
                                       the left side of her face, and stated that her throat was very dry. At
                                  10   one point, Blanca went into the bathroom and vomited.
                                                Officer Ramos asked Blanca several times whether
                                  11   defendant lived with her. Blanca said, multiple times, that he did
                                       not live with her. Instead, Blanca told Officer Ramos: (1) they had
                                  12   been dating for five or six months, but they did not live together;
Northern District of California
 United States District Court




                                       (2) they do not live together; (3) she did not know where defendant
                                  13   lived, but sometimes he stays with her; (4) defendant wanted them
                                       to live together but she was not ready to live with him; (5) she did
                                  14   not know where he lived, he was renting a room “here,” but he left;
                                       and (6) she was letting him leave “his stuff” in her apartment.
                                  15   Blanca stated that she could not have more people in her apartment
                                       because the manager is strict about the number of people that live
                                  16   there.
                                                Later in the interview, Blanca told Officer Ramos she had
                                  17   lied to him and admitted that defendant lived with her. Blanca told
                                       the officer that her building manager had told her that if she rents a
                                  18   room to someone who causes trouble with the police she would be
                                       in danger of losing her apartment.
                                  19            Blanca told Officer Ramos defendant had been violent
                                       before and this was the fourth time he had forced her to have sex
                                  20   with him. Her testimony at trial was consistent with what she had
                                       told Officer Ramos on the night of the incident.
                                  21            Officer Ramos arranged for Blanca to be examined by
                                       paramedics at the scene. After the paramedics cleared Blanca for
                                  22   transport, Officer Ramos took Blanca to the hospital, where a SART
                                       (Sexual Assault Response Team) nurse examined Blanca.
                                  23            SART Examination and Further Investigation
                                                SART Nurse Sandra Amaral testified at trial. She described
                                  24   Blanca as tearful, somber, and withdrawn during the SART exam.
                                       Nurse Amaral noted that Blanca’s lips were swollen and that she had
                                  25   an abrasion on the inside of her lip, which was consistent with her
                                       history of being hit in the face. Blanca had circular-shaped bruises
                                  26   and redness in three areas on her throat and smaller crescent-shaped
                                       abrasions on her neck that appeared to have been caused by
                                  27   fingernails grabbing her throat. Blanca had an impression of a hand
                                       on her face, scratches on her right shoulder, and an abrasion on her
                                  28   left chest wall. Blanca also had injuries (redness and abrasions) to
                                                                         5
                                       her vagina that were consistent with penetration. Here injuries in
                                   1   that area were of the type commonly seen in rape cases. On cross-
                                       examination, Nurse Amaral stated that Blanca’s vaginal injuries
                                   2   could have occurred with sexual intercourse that is not rape.
                                       Defendant’s semen was present on a vaginal swab Nurse Amaral
                                   3   obtained from Blanca.
                                                Defendant was examined by a SART nurse at 12:45 a.m. on
                                   4   February 26, 2011. He had a four-centimeter long, scratch-like
                                       bruise on his left chest. The nurse swabbed defendant’s penis.
                                   5   Blanca’s DNA and defendant’s semen were on the swab.
                                                Detective Luis Espejo spoke with Blanca at the hospital. He
                                   6   took follow-up photos of Blanca’s injuries three days later. At that
                                       time, he saw bruising on her ankles. He also saw injuries to her
                                   7   neck and swelling on her left cheek.
                                                In March 2011, Blanca received a letter that was signed by
                                   8   Luis Villalobos. Blanca did not know Villalobos. The letter
                                       mentioned Blanca’s relationship with defendant, urged her to
                                   9   forgive defendant, and contained personal information regarding her
                                       sister’s medical condition. The letter said defendant would help pay
                                  10   for her sister’s cancer treatment if Blanca dropped the charges
                                       against him. The letter advised Blanca that she could not be forced
                                  11   to testify and urged her to refuse to testify against defendant. Blanca
                                       gave the letter to Detective Espejo, who recognized the return
                                  12   address as the county jail. He investigated and determined that
Northern District of California
 United States District Court




                                       Villalobos was housed in the same jail pod as defendant.
                                  13
                                       Defense Case
                                  14           In his defense, defendant argued that he had consensual sex
                                       with Blanca and that Blanca fabricated the rape allegations to obtain
                                  15   legal resident status through the U-Visa program.
                                               Defendant presented expert testimony from Richard Hobbs,
                                  16   an immigration attorney, regarding the U-Visa program. The U-
                                       Visa is a four-year, non-immigrant visa for undocumented persons
                                  17   who meet four requirements. The person must: (1) be a victim of a
                                       qualifying crime; (2) prove that he or she assisted in the prosecution
                                  18   or investigation of the crime; (3) show that his or her assistance is
                                       likely to be helpful in the prosecution or investigation of the crime;
                                  19   and (4) suffer substantial mental or physical harm. The qualifying
                                       offenses are generally serious or violent crimes. They include
                                  20   domestic violence and rape, but not simple battery. The purpose of
                                       the U-Visa program is to encourage undocumented crime victims to
                                  21   come forward, so crimes will not go unaccounted for.
                                               The benefits of the program to crime victims are substantial.
                                  22   The moment an application is mailed, the applicant becomes eligible
                                       for federal benefits, including CalWorks, food stamps, and Medi-
                                  23   Cal. Upon approval of a four-year work permit, the person becomes
                                       a resident, can apply for a driver’s license and social security
                                  24   number, and is legally authorized to work for over 26,000
                                       companies that use the e-verify system. After three years, the U-
                                  25   Visa applicant may apply for a green card and be on the path to
                                       citizenship. The person’s minor children can also apply for
                                  26   derivative U-Visa status.
                                               U-Visa applicants demonstrate eligibility for the program by
                                  27   obtaining a certification from a law enforcement agency or the
                                       district attorney.      The certification satisfies the first three
                                  28   requirements for the program. The United States Citizenship and
                                                                         6
                                                      Immigrations Services adjudicates the fourth requirement (whether
                                   1                  the applicant has suffered substantial mental or physical harm).
                                                      Prosecution and conviction of the offender are not necessary to
                                   2                  obtain a U-Visa. Applicants do not have to return to their home
                                                      countries and do not risk deportation while their applications are
                                   3                  pending.
                                                              Blanca first became aware of the U-Visa program in late
                                   4                  2008, after her ex-husband was charged with spousal battery. A
                                                      social worker told her she was eligible to apply since she was the
                                   5                  victim of domestic violence. The social worker referred Blanca to
                                                      Catholic Charities, where she met with an immigration attorney.
                                   6                  Blanca did not pursue the U-Visa application at that time because
                                                      she could not afford the $2,500 legal fee. When asked on cross-
                                   7                  examination whether the attorney had told her the injuries inflicted
                                                      by her ex-husband were not serious enough to “guarantee” the U-
                                   8                  Visa, Blanca initially answered “yes.” Moments later, she testified
                                                      that the attorney had said her case was “serious” and she had a
                                   9                  “great possibility” of obtaining the U-Visa.
                                                              After her SART examination in February 2011, a victim
                                  10                  witness advocate from Community Solutions contacted Blanca.
                                                      Two months later, Blanca started receiving counseling at
                                  11                  Community Solutions. Blanca’s counselor suggested she apply for a
                                                      U-Visa based on the sexual assaults in this case. Community
                                  12                  Solutions had a U-Visa program with a lower cost ($300) than
Northern District of California
 United States District Court




                                                      Catholic Charities.
                                  13                          Blanca attended two workshops about the U-Visa at
                                                      Community Solutions. In early 2013, she submitted a U-Visa
                                  14                  application. Detective Espejo prepared a U-Visa certification for
                                                      Blanca at the request of Community Solutions. In his certification,
                                  15                  Detective Espejo reported that Blanca was a victim of domestic
                                                      violence, but did not state that she had been raped.
                                  16                          Blanca’s ex-husband testified on behalf of defendant. In
                                                      March 2012, he told a defense investigator that Blanca had asked
                                  17                  him for money to retain an attorney to “fix” her immigration status.
                                                      At trial, however, he denied making that statement. He testified that
                                  18                  Blanca had asked him to help her financially, but the money was for
                                                      their children. He testified that he did not pay child support.
                                  19                  Although he did not give Blanca any money, he would occasionally
                                                      buy things for their children. He also told the investigator Blanca
                                  20                  was honest.
                                  21   People v. Hernandez, No. H040444, slip op. at 2-11 (Cal. Ct. App. Apr. 25, 2016) (footnotes

                                  22   omitted) (Answer Ex. F).

                                  23                                             DISCUSSION
                                       A.     Standard of Review
                                  24
                                              This court may entertain a petition for a writ of habeas corpus “in behalf of a person in
                                  25
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  26   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
                                  27          The writ may not be granted with respect to any claim that was adjudicated on the merits in
                                  28   state court unless the state court’s adjudication of the claim: “(1) resulted in a decision that was
                                                                                          7
                                       contrary to, or involved an unreasonable application of, clearly established Federal law, as
                                   1
                                       determined by the Supreme Court of the United States; or (2) resulted in a decision that was based
                                   2
                                       on an unreasonable determination of the facts in light of the evidence presented in the State court
                                   3   proceeding.” Id. § 2254(d).
                                   4          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court
                                   5   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   6   the state court decides a case differently than [the] Court has on a set of materially
                                       indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000). “Under the
                                   7
                                       ‘reasonable application clause,’ a federal habeas court may grant the writ if the state court
                                   8
                                       identifies the correct governing legal principle from [the] Court’s decisions but unreasonably
                                   9
                                       applies that principle to the facts of the prisoner’s case.” Id. at 413.
                                  10           “[A] federal habeas court may not issue the writ simply because the court concludes in its
                                  11   independent judgment that the relevant state-court decision applied clearly established federal law
                                  12   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. A
Northern District of California
 United States District Court




                                       federal habeas court making the “unreasonable application” inquiry should ask whether the state
                                  13
                                       court’s application of clearly established federal law was “objectively unreasonable.” Id. at 409.
                                  14
                                              The only definitive source of clearly established federal law under 28 U.S.C. § 2254(d) is
                                  15
                                       in the holdings (as opposed to the dicta) of the Supreme Court as of the time of the state court
                                  16   decision. Id. at 412; Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir. 2003). While circuit law
                                  17   may be “persuasive authority” for purposes of determining whether a state court decision is an
                                  18   unreasonable application of Supreme Court precedent, only the Supreme Court’s holdings are

                                  19   binding on the state courts and only those holdings need be “reasonably” applied. Id.

                                  20   B.     Claim & Analysis

                                  21          Petitioner claims that the trial court violated his federal constitutional rights when it

                                  22   excluded impeachment evidence that Blanca had stolen and unlawfully used his son’s social

                                  23   security information. According to petitioner, Blanca’s alleged theft showed that she was not

                                  24   credible and that her motive in falsely accusing him of rape was to obtain a U-Visa.

                                  25          The California Court of Appeal summarized the facts pertaining to the trial court’s ruling
                                       excluding the proffered impeachment evidence as follows:
                                  26
                                                              Both parties filed written motions in limine. Defendant
                                  27                  argued in limine that he was “entitled to attack [Blanca’s] credibility
                                                      with all relevant impeaching evidence,” including Blanca’s efforts to
                                  28                  obtain “legal immigration status through a U-Visa.” Defendant

                                                                                           8
                                                      asserted that Blanca had a motive to falsely accuse him of rape to
                                   1                  obtain a U-Visa.
                                                              The prosecution expected defendant to attempt to impeach
                                   2                  Blanca with (1) evidence regarding her U-Visa application; and
                                                      (2) evidence that she “used false social security information to gain
                                   3                  employment.” The prosecutor therefore made a motion in limine to
                                                      exclude both types of evidence. The motion stated that Blanca had
                                   4                  “been living in the United States as an undocumented worker for at
                                                      least a decade,” had no criminal record, “had a history of gainful
                                   5                  employment,” and supported her children. The prosecution argued
                                                      that “being an illegal immigrant often requires people to engage in
                                   6                  some type of subterfuge” to make a living. The prosecution cited a
                                                      number of California civil cases and cases from other jurisdictions
                                   7                  that have held that evidence of a witness’s immigration status is not
                                                      relevant to impugn credibility. The prosecution also argued that
                                   8                  such evidence is highly prejudicial.
                                                              At the hearing on the motions, defendant asked the court to
                                   9                  admit evidence that Blanca had stolen and used defendant’s son’s
                                                      social security card.
                                  10                          Ruling on these motions, the court agreed that defendant
                                                      could inquire about Blanca’s effort to obtain a U-Visa and present
                                  11                  expert testimony about the U-Visa process.              But the court
                                                      concluded, “. . . I don’t think specific other instances where she has
                                  12                  engaged in behavior . . . to stay in the country, submitting false
Northern District of California
 United States District Court




                                                      documents here or doing other sorts of things here that are related to
                                  13                  immigration will be helpful to the jury. [¶] The larger issue about
                                                      whether or not she’s fabricated or exaggerated to get a U[-]Visa,
                                  14                  which is only valuable if you do not have illegal status [sic], are fair
                                                      issues for the defense to explore, but not sharp shooting her about
                                  15                  whether or not she submitted a false social security card at particular
                                                      dates or times.”
                                  16                          In response, defense counsel argued that the theft and use of
                                                      the social security information was different from submitting false
                                  17                  documents to obtain work because there was an “actual theft” and a
                                                      “known victim.” The court responded: “I don’t know that I’m
                                  18                  prepared to say that every illegal status person that has used
                                                      documents not their own to maintain employment to support their
                                  19                  family is a person of questionable moral turpitude. . . . I don’t think
                                                      the defendant will be deprived of his most important issue here as to
                                  20                  whether or not she’s exaggerating or fabricating in order to . . .
                                                      remain in the country. [¶] I don’t think the fact that . . . she also did
                                  21                  some other things is helpful. It’s all about her wanting to stay in the
                                                      country, which is a good issue and may provide a defense argument
                                  22                  about exaggeration or fabrication. . . . And accordingly, my
                                                      guidance to you at this point is the U[-]Visa is important but not
                                  23                  facts taken about those [other] efforts . . . .”
                                                              Defense counsel argued that Blanca’s alleged theft of the
                                  24                  social security card is “a crime that goes to moral turpitude and to
                                                      credibility and to her motives and benefits by lying and engaging in
                                  25                  theft.” The court repeated its conclusion that the U-Visa is an
                                                      “important issue and the defense is allowed to inquire [as] to that,
                                  26                  but not as to the dozens of things that might otherwise be illegal that
                                                      every undocumented person does to try to remain in the country
                                  27                  until they can attain legal status.”
                                  28   People v. Hernandez, slip op. at 11-13.
                                                                                         9
                                   1           The California Court of Appeal concluded that the trial court did not abuse its discretion by

                                   2   excluding the proffered impeachment evidence and that petitioner was not prejudiced by the trial

                                   3   court’s ruling because “it is not reasonably probable that a result more favorable to defendant

                                   4   would have been reached if the jury had heard the additional evidence about the alleged theft of

                                   5   the social security information.” Id. at 17 (citing People v. Watson, 46 Cal. 2d 818, 836 (1956)).

                                   6   The court of appeal also specifically rejected petitioner’s claim that the exclusion of the evidence

                                   7   “violated his federal constitutional rights to confront prosecution witnesses and present a complete

                                   8   defense.” Id. at 17.

                                   9           It is well established that the Confrontation Clause guarantees an opportunity for effective

                                  10   cross-examination, not cross examination that is effective in whatever way, and to whatever

                                  11   extent, the defense might wish. Delaware v. Fensterer, 474 U.S. 15, 20 (1985). Trial judges retain

                                  12   wide latitude to impose reasonable limits on cross-examinations based on concerns about, among
Northern District of California
 United States District Court




                                  13   other things, “harassment, prejudice, confusion, of the issues, the witness’ safety, or interrogation

                                  14   that is repetitive or only marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).

                                  15   A defendant consequently establishes a violation of the Confrontation Clause only if “[a]

                                  16   reasonable jury might have received a significantly different impression of [a witness’] credibility

                                  17   had [he] been permitted to pursue his proposed line of cross-examination.” Id. at 680.

                                  18           It is similarly well established that a violation of the federal constitutional right to present a

                                  19   complete defense does not occur any time that relevant and material evidence is excluded, but

                                  20   rather only when its exclusion is “arbitrary or disproportionate to the purposes [the exclusionary

                                  21   rule applied is] designed to serve.” Holmes v. South Carolina, 547 U.S. 319, 324 (2006) (internal

                                  22   citation and quotation marks omitted). See, e.g., Nevada v. Jackson, 569 U.S. 505, 511 (2013) (no

                                  23   Supreme Court decision clearly establishes that exclusion of extrinsic evidence of specific

                                  24   instances of a witness’ conduct to impeach the witness’ credibility because the evidence may

                                  25   confuse the jury, unfairly embarrass the victim, surprise the prosecution or unduly prolong the

                                  26   trial, violates the Constitution).

                                  27           A violation of the federal constitutional rights to confront prosecution witnesses or to

                                  28   present a complete defense merits federal habeas relief only if the error had a “substantial and
                                                                                          10
                                   1   injurious effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S.

                                   2   619, 637 (1993). See Holley v. Yarborough, 568 F.3d 1091, 1100 (9th Cir. 2009) (applying

                                   3   Brecht to claims of violation of Confrontation Clause); Lunbery v. Hornbeam, 605 F.3d 754, 762

                                   4   (9th Cir. 2010) (applying Brecht to claims of violation of right to present a defense).

                                   5          Petitioner’s claim that that the trial court violated his federal constitutional rights to

                                   6   confront prosecution witnesses and to present a complete defense when it excluded impeachment

                                   7   evidence that Blanca had stolen and unlawfully used his son’s social security information is

                                   8   without merit because it cannot be said that any constitutional error from the exclusion of said

                                   9   evidence had a “substantial and injurious effect or influence in determining the jury’s verdict.”

                                  10   Brecht, 507 U.S. at 637.

                                  11          The California Court of Appeal properly observed that “there was ample evidence relating

                                  12   to Blanca’s credibility.” People v. Hernandez, slip op. at 16.
Northern District of California
 United States District Court




                                                      When cross-examining Blanca, defense counsel presented evidence
                                  13                  that Blanca lied to Officer Ramos at least four times when asked
                                                      whether defendant lived with her. Defense counsel reinforced this
                                  14                  point in the cross-examination of Officer Ramos, and the jury had a
                                                      transcript of Officer Ramos’s interview of Blanca. The jury heard
                                  15                  evidence that Blanca was not forthright with her landlord about the
                                                      number of people who lived in her apartment. Defendant’s evidence
                                  16                  included a copy of Blanca’s lease, which prohibited subleasing. It
                                                      also included Blanca’s admission on cross-examination that she had
                                  17                  not added others who lived with her to the lease, even though she
                                                      collected rent from them. The jury knew Blanca was undocumented
                                  18                  and worked here illegally.
                                  19   Id. at 16-17. The court of appeal also properly observed that petitioner “was allowed to present

                                  20   evidence that Blanca had motive to lie about the rapes to obtain a U-Visa.” Id. at 17.
                                                      Blanca admitted she knew about the U-Visa program and its benefits
                                  21                  in early 2009, one year before she met defendant. When Blanca
                                                      called 911, she reported that she had been choked, but did not say
                                  22                  she had been raped. In addition, Blanca had been warned by a social
                                                      worker that she might lose her children if she did not provide a safe
                                  23                  environment for them. Knowing this, Blanca permitted defendant to
                                                      move into her apartment after he grabbed her neck and had already
                                  24                  raped her once. And on February 25, 2011, she allowed defendant,
                                                      who had just choked her violently and raped her, to pick up her son.
                                  25                  These facts reflect poorly on Blanca’s credibility. Defense counsel
                                                      presented a vigorous defense and argued each of these points to the
                                  26                  jury in her closing argument.
                                  27   Id. In view of this record, this court is satisfied that the exclusion of the proffered impeachment

                                  28   evidence that Blanca had stolen and unlawfully used petitioner’s son’s social security information
                                                                                         11
                                   1   did not have a “substantial and injurious effect or influence in determining the jury’s verdict.”

                                   2   Brecht, 507 U.S. at 637.

                                   3                                           CONCLUSION
                                   4          For the foregoing reasons, the petition for a writ of habeas corpus is DENIED. And

                                   5   pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of appealability

                                   6   (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that “reasonable jurists

                                   7   would find the district court’s assessment of the constitutional claims debatable or wrong.” Slack

                                   8   v. McDaniel, 529 U.S. 473, 484 (2000).

                                   9          IT IS SO ORDERED.

                                  10   Dated: May 1, 2019

                                  11                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        12
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MAURICIO REYES HERNANDEZ,
                                   7                                                           Case No. 3:17-cv-06769-CRB
                                                       Plaintiff,
                                   8
                                                v.                                             CERTIFICATE OF SERVICE
                                   9
                                        ROSEMARY NDOH,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on May 1, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Mauricio Reyes Hernandez ID: AR 7908
                                       Avenal State Prison 330-14-1 Low
                                  21   PO Box 903
                                       Avenal, CA 93204
                                  22

                                  23
                                       Dated: May 1, 2019
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          13
